SURETY AGREEMENT

SURETY AGREEMENT (the “Surety Agreement”) dated as of the 24 day of July, 2006,
by those entities listed on the signature page hereto (hereinafter individually
referred to as the “Surety” and collectively as the “Sureties”), of DORMAN
PRODUCTS, INC. (formerly R & B, INC.), a Pennsylvania corporation (“Dorman” or
the “Debtor”), to and in favor of WACHOVIA BANK, NATIONAL ASSOCIATION for itself
and as agent for the Banks (collectively, the “Creditor”) under the Third
Amended and Restated Credit Agreement dated July      , 2006 among Debtor,
Creditor and such Banks (as the same may be amended from time to time, the
“Credit Agreement”).

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Banks have agreed to extend
credit to Dorman in an aggregate principal amount of not more than $30,000,000
(the “Credit Facilities”); and

WHEREAS, the words and terms used herein which are defined in the Credit
Agreement shall have the meanings set forth therein, unless the context hereof
otherwise clearly requires; and

WHEREAS, the Banks are willing to make available the Credit Facilities to Dorman
upon the condition that the Sureties guaranty and becomes sureties to the Banks
for the payment and performance of the Obligations of Dorman under the Credit
Agreement or under any of the other Loan Documents related thereto, and Dorman’s
performance of and compliance with all of the other terms, covenants,
conditions, stipulations and agreements contained in the Credit Agreement or the
other Loan Documents in the manner herein set forth; and

WHEREAS, the proceeds of the Credit Facilities are in substantial part being
made available to the Sureties through Dorman, and the Credit Facilities
constitute the primary working capital financing available to the Sureties; and

WHEREAS, the Credit Facilities are being made available in the form of credit to
Dorman rather than as separate loans to the Sureties at the request of Dorman
and the Sureties to facilitate the consolidated operation of their financial
affairs;

NOW, THEREFORE, for and in consideration of the credit extended by the Banks to
R&B under the Credit Agreement, a portion of which will be available to the
Surety, and intending to be legally bound hereby, the Sureties agree as follows:

1. Surety Agreement.

(a) The Sureties hereby, jointly and severally, guaranty and become
unconditional sureties to the Creditor, its successors, endorsees and assigns
for the prompt payment and performance when due (subject to applicable grace
periods) of all Obligations of the Debtor as defined in the Credit Agreement.

(b) The Sureties agree that from time to time hereafter at the request of the
Creditor, the Sureties will promptly execute and deliver to the Creditor a
Ratification and Confirmation of this Surety Agreement in the form attached
hereto as Exhibit “A.”

(c) This Surety Agreement shall be irrevocable, unconditional, continuing,
effective and binding upon the Sureties as to all Obligations regardless of
whether they are incurred before, on or after the date hereof and how long
hereafter they are incurred or remain unpaid. This Surety Agreement shall
constitute a surety agreement as well as a guarantee, and the Creditor shall
have no obligation or requirement to make any demand or claim upon or institute
any action or pursue or enforce any right or remedy against the Debtor or any of
its assets or properties, before enforcing this Surety Agreement against the
Sureties and their assets and properties. The Creditor may make demand upon the
Sureties hereunder and enforce this Surety Agreement at any time and from time
to time as often as desired and without limit. The Sureties’ liabilities
hereunder shall be payable immediately upon demand during the continuance of an
Event of Default, and such liabilities due but unpaid shall bear interest at the
Default Rate (but without duplication of the Default Rate payable by the
Debtor).

(d) If a claim is made upon the Creditor for repayment or recovery of any amount
or amounts received by the Creditor which had the effect of reducing the
liability of the Sureties hereunder and the Creditor repays all or part of such
amount or amounts by reason of a judgment, decree or order of any court or
administrative body having jurisdiction over the Creditor or any of its
property, then and in such event, the Sureties agree that any such judgment,
decree, order, settlement or compromise shall be binding upon the Sureties,
whether or not this Surety Agreement shall have been terminated or canceled, and
the Surety shall be and continue to remain jointly and severally liable to the
Creditor hereunder to the same extent as if such amount had never originally
been received by the Creditor.

2. Unconditional Liability. The liability of the Sureties hereunder is absolute
and unconditional and shall not be reduced, diminished or released in any way by
reason of:

(a) any failure by the Creditor to obtain, retain or preserve, or the lack of
enforcement of, any rights against or any other person or in any property;

(b) the invalidity of any such rights which the Creditor may attempt to obtain;

(c) any delay in enforcing or any failure to enforce any such rights even if
such rights are thereby lost;

(d) any delay in making demand on the Debtor for performance or payment of the
Obligations or any of them; or

(e) any non-perfection or any priority or lack thereof of any collateral for the
Obligations.

3. Consents. The Sureties hereby:

(a) Consent to all agreements made or to be made between the Creditor and any
other person(s) liable, either absolutely or on a contingent basis, on any
Obligations, including the Debtor and any co-maker, endorser, surety or
guarantor with respect thereto (any such person being hereinafter referred to as
an “Obligor”) except as provided herein, and further agrees that the Sureties’
liability hereunder shall not be reduced, limited or diminished in any way;

(b) Agree that the Creditor may, at its sole option, without in any way
affecting the Sureties’ liability hereunder: (i) exchange, surrender or release
any or all collateral or any guaranty or surety held by the Creditor for any of
the Obligations; (ii) renew, extend, modify, supplement, amend, release, alter
or compromise the terms of any or all of the Obligations; (iii) waive any of the
Creditor’s rights or remedies against the Debtor; and (iv) apply any payment
received on account of the Obligations to or on account of such of the
Obligations and in such order, as the Creditor in its sole discretion may elect;

(c) Consent to the taking of, or failure to take, from time to time, any action
of any nature whatsoever with respect to the Obligations and with respect to any
rights against any person or persons (including without limitation any Obligor)
or in any property, including without limitation any renewals, extensions,
modifications, postponements, compromises, indulgences, waivers, surrenders,
exchanges and releases; and

(d) Agree that the Sureties shall remain fully liable, jointly and severally,
hereunder notwithstanding any of the foregoing.

4. Waivers. The Sureties hereby waive:

(a) All notices of any character whatsoever with respect to this Surety
Agreement or the Obligations, including but not limited to, notice of: the
present existence or future incurring of any Obligations; the amount, terms and
conditions thereof; any defaults thereon; acceptance hereof; and any
presentment, demand, protest, dishonor, or notice of dishonor with respect
hereto;

(b) The benefit of all laws or defenses now or hereafter in effect in any way
limiting or restricting the liability of the Sureties hereunder, except the
defense of payments made to the Creditor on account of the Obligations and the
liability of the Sureties hereunder;

(c) All right to stay of execution and exemption of property in any action to
enforce the liability of the Sureties hereunder; and

(d) Any right to be paid, in advance of full and final payment of all
Obligations, any amount arising from the Sureties’ rights of indemnification,
subrogation, contribution, or any and all other rights at law or in equity of a
surety and/or a guarantor to succeed to any of the rights of the Creditor,
including without limitation rights to any payment made on account of the
Obligations, regardless of the source of such payment.

5. Payment of Costs. In addition to all other liabilities of the Sureties
hereunder, the Sureties also agree to pay to the Creditor on demand all costs
and expenses (including reasonable attorneys’ fees and legal expenses) which may
be incurred in the enforcement, during the continuance of an Event of Default,
by the Creditor of any of its rights or remedies pursuant to this Surety
Agreement, the Credit Agreement or the other Loan Documents.

6. Acceleration of Obligations. During the continuance of any of the following
events (each an “Event of Default”), all of the Obligations shall, at the
Creditor’s sole option, be deemed to be forthwith due and payable for the
purposes of this Surety Agreement, and the liabilities of the Sureties hereunder
shall be immediately due and payable and may be enforced, whether or not the
Creditor elects to exercise any of its rights or remedies against any other
person or against any collateral, including without limitation any other
Obligor:

(a) If any event of default, default, breach or violation shall occur under this
Surety Agreement, the Credit Agreement, the Notes, or any other Loan Documents;

(b) If any of the Sureties or any Affiliate becomes insolvent or makes an
assignment for the benefit of creditors, or if any petition is filed by or
against any of the Sureties or any Affiliate under any provision of any state or
federal law or statute alleging that any of the Sureties or any Affiliate is
insolvent or unable to pay debts as they mature or under any provision of the
Bankruptcy Reform Act of 1978, so amended (the “Bankruptcy Code”) which, in the
case of an involuntary proceeding, shall continue for sixty (60) days without
being stayed, set aside or vacated; or

(c) If a final judgment or judgments for the payment of money (other than those
which an insurance company has agreed in writing to pay) in excess of an
aggregate of $250,000 is entered against any of the Sureties or any Affiliate
which remains unsatisfied for fifteen (15) days or any attachment, levy or
garnishment is issued against any property of any of the Sureties or any
Affiliate; or

(d) If any financial statement, representation, warranty, or certificate made or
furnished by or on behalf of any of the Sureties or Debtor to the Creditor in
connection with this Surety Agreement, the Credit Agreement or any of the other
Loan Documents, is materially false, incorrect, or incomplete in any material
respect on the date as of which made.

For purposes of this Section 6, “Affiliate” shall not include the individual
Berman family members.

7. Miscellaneous.

(a) The Creditor’s rights and remedies hereunder shall be binding upon the
Sureties and their successors, assigns and legal representatives, and shall
inure to the benefit of the Creditor, its endorsees, affiliates, successors and
assigns forever. If the Debtor consists of more than one person or entity, such
persons or entities shall be jointly and severally liable hereunder.

(b) No amendment or waiver of any provision of this Surety Agreement nor consent
to any departure by the Surety therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Creditor. Any such waiver,
consent or approval shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Sureties in any case
shall entitle the Sureties to any other or further notice or demand in the same,
similar or other circumstances.

(c) Any provision of this Surety Agreement prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions of this Surety Agreement, and any such provision in any
other jurisdiction. All rights, remedies and powers provided in this Surety
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Surety
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Surety Agreement unenforceable, in whole or in part,
or not entitled to be recorded, registered, or filed under the provisions of any
applicable law.

(d) No liability or obligation hereunder may be delegated by the Sureties,
without the prior written approval of the Creditor. The Creditor may assign its
interests and rights hereunder or in connection with the Obligations, in whole
or in part, to any party whatsoever.

(e) This Surety Agreement shall be construed in accordance with and governed by
the laws, including equitable principles but without regard to principles of
conflict of laws, of the Commonwealth of Pennsylvania, in all respects. The
Sureties hereby agree to the jurisdiction and venue of any federal or state
court in the Eastern District of Pennsylvania.

(f) The Section headings in this Surety Agreement are for convenience only and
shall not affect the construction hereof.

(g) This Surety Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together shall
constitute but one instrument.

8. THE SURETIES AND THE CREDITOR (BY ACCEPTANCE HEREOF) HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE SURETIES OR
THE CREDITOR MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS SURETY AGREEMENT OR THE TRANSACTIONS RELATED THERETO. THE
SURETIES REPRESENT AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF THE CREDITOR
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE CREDITOR WILL NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. THE
SURETIES ACKNOWLEDGE THAT THE CREDITOR HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT
BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

9. DURING THE CONTINUANCE OF A DEFAULT, THE SURETIES HEREBY AUTHORIZE AND
EMPOWER ANY ATTORNEY OR ATTORNEYS OR THE PROTHONOTARY OR CLERK OF ANY COURT OF
RECORD IN THE COMMONWEALTH OF PENNSYLVANIA OR ANY OTHER STATE UPON THE FAILURE
OF THE SURETIES TO PAY WHEN DUE ANY SUM PAYABLE BY THE SURETIES HEREUNDER TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST THE SURETIES FOR SUCH SUMS AS SHALL HAVE
BECOME DUE UNDER THIS SURETY AGREEMENT, IN EITHER CASE WITH OR WITHOUT
DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT
NOT TO EXCEED THE LESSER OF FIFTEEN PERCENT (15%) OF THE PRINCIPAL AMOUNT OF
SUCH JUDGMENT OR $5,000 ADDED FOR COLLECTION FEES. THE SURETIES HEREBY WAIVE THE
RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE
SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT OF EXECUTION
SAID VOLUNTARY CONDEMNATION AND AGREES THAT SAID REAL ESTATE MAY BE SOLD ON A
WRIT OF EXECUTION; AND ALSO WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL
APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. THE SURETIES ALSO HEREBY WAIVE THEIR RIGHT TO OBJECT TO AND RELEASES
ALL PROCEDURAL ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS SURETY AGREEMENT,
VERIFIED BY AFFIDAVIT OF THE CREDITOR OR SOMEONE ON BEHALF OF THE CREDITOR,
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AGREEMENT AS A WARRANT OF ATTORNEY. SUCH AUTHORITY AND POWER TO APPEAR
FOR AND ENTER JUDGMENT AGAINST THE SURETIES SHALL NOT BE EXHAUSTED BY ANY
EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME
AS OFTEN AS THERE IS OCCASION THEREFOR.

THE SURETIES REPRESENT AND ACKNOWLEDGE THAT THEY HAVE REVIEWED ALL OF THE
PROVISIONS OF THIS SURETY AGREEMENT WITH AN ATTORNEY, INCLUDING WITHOUT
LIMITATION PARAGRAPHS 8 AND 9. THE SURETIES UNDERSTAND THAT THE PROVISIONS OF
PARAGRAPHS 8 AND 9 INVOLVE THE WAIVER OF CERTAIN CONSTITUTIONAL RIGHTS, AND
ACKNOWLEDGE THAT THE SURETIES HAVE KNOWINGLY AND VOLUNTARILY WAIVED SUCH RIGHTS
AFTER REVIEWING THE PROVISIONS OF PARAGRAPHS 8 AND 9 WITH THEIR ATTORNEY.

IN WITNESS WHEREOF, the Sureties have executed this Surety Agreement as of the
day and year first above written.

     
Attest: (SEAL)
  RB MANAGEMENT, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   

1

     
 
   
Attest: (SEAL)
  RB DISTRIBUTION, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  RB MARK, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  RB VEST, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   

2

     
 
   
Attest: (SEAL)
  MOTOR POWER INDUSTRIES, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  ALLPARTS, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President

      Attest:     (SEAL)     DORMAN PRODUCTS                 DISTRIBUTION LTD.
By:/s/ Thomas J. Knoblauch           By:/s/ Richard Berman

Name: Thomas J. Knoblauch General Partner: Dorman Management, Inc.

             
 
           
 
  Title: Assistant Secretary
Title: President   By:

  Richard Berman


 
           

3

             
 
           
 
  The undersigned, intending to be legally bound, hereby:  
 


(a) Acknowledges and confirms that it has received an executed copy of this
Surety Agreement and approves of and consents to it in all respects;

(b) Agrees to be bound by and to observe in its capacity as Debtor and as
shareholder all provisions hereof and in particular will not cause or permit any
breach of any covenants contained herein; and

(c) Agrees to cause any newly formed or acquired Subsidiary to sign and become a
party to this Surety Agreement as a Surety, by execution and delivery to the
Creditor of a joinder in form and substance satisfactory to the Creditor.

EXECUTED on the date first above written.

     
Attest: (Seal)
  DORMAN PRODUCTS, INC.
as Debtor
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
Name: Thomas J. Knoblauch
  Name: Richard Berman

Title: Assistant Secretary Title: President and Chief Executive Officer

4

EXHIBIT A

RATIFICATION OF SURETY AGREEMENT

THIS RATIFICATION OF SURETY AGREEMENT is given as of this      day of      ,
2006, by RB Management, Inc., RB Distribution, Inc. RB Mark, Inc., RB Vest,
Inc., Motor Power Industries, Inc., Allparts, Inc., and Dorman Products
Distribution Ltd. (collectively the “Sureties” and individually the “Surety”) to
and in favor of WACHOVIA BANK, NATIONAL ASSOCIATION (formerly First Union
National Bank) for itself and as Agent for the Banks ( the “Creditor”).

Each Surety, intending to be legally bound hereby, (a) confirms and ratifies
that certain Surety Agreement dated as of      , 2006 given to the Creditor, in
order to induce the Creditor to extend credit to Dorman Products, Inc.,
(b) confirms that the Surety Agreement is in full force and effect and
enforceable against it in accordance with its terms, and (c) confirms that the
Obligations (as defined in the Credit Agreement) include without limitation the
Seventh Amended and Restated Revolving Credit Note being executed and delivered
to the Creditor on or about the date hereof.

Capitalized terms used herein not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement referenced in the Surety Agreement.

EXECUTED by a duly authorized officer on the date first above written.

     
Attest: (SEAL)
  RB MANAGEMENT, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  RB DISTRIBUTION, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   

5

     
 
   
Attest: (SEAL)
  RB MARK, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  RB VEST, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   
Attest: (SEAL)
  MOTOR POWER INDUSTRIES, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President
 
   

6

     
 
   
Attest: (SEAL)
  ALLPARTS, INC.
 
   
By:
  By:
 
   
Name: Thomas J. Knoblauch
Title: Assistant Secretary
  Name: Richard Berman
Title: President

         
Attest:
  (SEAL)   DORMAN PRODUCTS
DISTRIBUTION LTD.
 
       
By:
      By:
 
       

Name: Thomas J. Knoblauch General Partner: Dorman Management, Inc.

     
Title: Assistant Secretary
  By: Richard Berman
Title: President
 
   

7